Citation Nr: 1605800	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  07-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of a right thigh/hip injury.

3.  Entitlement to service connection for residuals of a left thumb injury.

4.  Entitlement to service connection for residuals of malaria.

5.  Entitlement to service connection for a right foot or ankle disability.

6.  Entitlement to service connection for a left knee disability, to include as secondary to the right knee disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for porphyria cutanea tardia (PCT), to include as due to herbicide exposure.
9.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety and depression prior to January 6, 2014, and a rating in excess of 70 percent thereafter.

10.  Entitlement to a rating in excess of 10 percent for degenerative disc disease at L5-S1.

11.  Entitlement to a rating in excess of 10 percent for right knee synovitis.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 30, 2011.

13.  Entitlement to recognition of spouse as a dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972, including service in the Republic of Vietnam for which he earned the Combat Action Ribbon.

The matter is before the Board of Veterans' Appeals (Board) on appeal from October 2005, December 2006, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In pertinent part, the October 2005 rating decision denied a rating in excess of 30 percent for PTSD with anxiety and depression; the Veteran disagreed with the decision.  An April 2007 rating decision granted an increased disability rating of 50 percent for PTSD with anxiety and depression, effective April 7, 2004, the date the Veteran's claim for increase was received by VA.  In a September 2012 decision, the Board denied the Veteran's claim for an increased disability rating in excess of 50 percent for PTSD with anxiety and depression.  In March 2013, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's September 2012 decision and remanded the appeal for further action consistent with its memorandum decision.  The Board last remanded this claim in September 2013.  A December 2014 rating decision granted an increased disability rating of 70 percent for PTSD with anxiety and depression, effective January 6, 2014, the date a VA examination indicated worsening.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The December 2006 rating decision denied entitlement to service connection for bronchitis, residuals of a right thigh/hip injury, residuals of a left thumb injury, malaria, a right foot or ankle disability, a left knee disability, a right shoulder disability; and entitlement to increased ratings for PTSD, degenerative disc disease of the spine, and the right knee disability.  In September 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  At this hearing, he provided testimony on the above-mentioned issues.  A transcript of that hearing is in the claims file.  In an April 2012 letter, the Veteran was informed that the VLJ who presided at the hearing was now the Acting Chairman of the Board and would recuse himself from rendering a decision.  The Veteran was offered the opportunity to appear at another hearing before a different VLJ, but he waived that opportunity by a letter dated in May 2012. 

In September 2012, the Board reopened the claims of entitlement to service connection for chronic bronchitis, residuals of a right thigh/hip injury, and residuals of a left thumb injury, and remanded the issues of entitlement to service connection for chronic bronchitis, residuals of a right thigh injury, residuals of a left thumb injury, malaria, right foot or ankle disability, left knee synovitis, and a right shoulder disability, as well as entitlement to increased disability ratings for degenerative disc disease and right knee synovitis.  The March 2013 Joint Motion for Partial Remand indicated that the portion of the Board's September 2012 decision granting reopening of the claims of entitlement to chronic bronchitis, residuals of a right thigh injury, and residuals of a left thumb injury was not to be disturbed.  Moreover, the Court was noted to lack jurisdiction with regard to the issues the Board remanded in September 2012.  These matters are now back before the Board.

The February 2010 rating decision denied entitlement to service connection for PCT. On the Veteran's appeal on a VA Form 9 dated in October 2012, he indicated that he did not desire a Board hearing with respect to this issue.

With respect to the issue of entitlement to TDIU prior to March 30, 2011, the Board observes that an October 2011 rating decision granted TDIU, effective March 30, 2011, the date the Veteran met the schedular criteria.  The Veteran did not disagree with the effective date assigned.  However, in September 2013, the Board noted that during the pendency of the Veteran's claim for an increased evaluation, at the October 2011 fibromyalgia VA examination, the Veteran indicated that he could not find work and was unable to do physical flooring work due to his fibromyalgia symptoms, and that he felt his interpersonal relationship problems did not allow him to pursue sedentary employment.  Accordingly, the issue of whether a TDIU rating is warranted prior to March 30, 2011, is currently before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains VA treatment records dated from December 2009 to February 2015, to include a VA PTSD examination dated in January 2014 and several VA examinations dated in October 2012 (ankle, back, hand/finger, hip/thigh, knee, shoulder, respiratory, malaria, foot).  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to service connection for a respiratory disability; entitlement to service connection for a right thigh/hip disability; entitlement to service connection for a right foot/ankle disability; entitlement to service connection for a left knee disability; entitlement to service connection for a right shoulder disability; entitlement to service connection for PCT; entitlement to an increased rating for the service-connected back disability; entitlement to an increased rating for the service-connected right knee disability; entitlement to TDIU prior to March 30, 2011; and entitlement to recognition of spouse as a dependent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has any current residuals of a left thumb injury.

2.  The evidence of record is against a finding that the Veteran has a current diagnosis of malaria or current residuals of malaria.

3.  For the entire period on appeal, the impairment from the Veteran's PTSD with anxiety and depression has been manifested by symptoms such as nightmares, anxiety, difficulty sleeping, feelings of anger and irritability, panic attacks, depression, concentration and memory problems, occasional suicidal ideation, avoidance and isolation, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a left thumb injury have not been met.  38 U.S.C.A. § 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for entitlement to service connection for residuals of malaria have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for the service-connected PTSD with anxiety and depression, have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims for entitlement to service connection for residuals of a left thumb injury and entitlement to service connection for malaria in September 2012  for additional evidentiary development.  

In particular, with respect to the Veteran's claim for entitlement to service connection for residuals of a left thumb injury, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran had any residual disability from a left thumb injury in service, to include scarring of the affected area.  In October 2012, the RO provided the Veteran with a VA examination for his left thumb.  As instructed, the examiner discussed whether the Veteran had any residuals of a left thumb injury.  

With respect to the Veteran's claim for entitlement to service connection for malaria, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran had any current residuals of malaria.  In October 2012, the RO provided the Veteran with a VA Infectious Diseases examination for his claimed malaria.  As instructed, the examiner discussed whether the Veteran had any residuals of malaria.  

The RO readjudicated the Veteran's claims for entitlement to service connection for residuals of a left thumb injury and malaria in a February 2015 SSOC.  

As was alluded to in the Introduction, the Board remanded the Veteran's claim for entitlement to an increased rating for PTSD in September 2013 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD with depression and anxiety.  In January 2014, the RO provided the Veteran with a VA psychiatric examination. The RO readjudicated the Veteran's claim for entitlement to an increased rating for the service-connected PTSD in a December 2014 SSOC.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).
	
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for entitlement to service connection for residuals of a left thumb injury, the RO provided pre-adjudication VCAA notice by letter dated in August 2009.  With respect to the claim for entitlement to service connection for malaria, the RO provided pre-adjudication VCAA notice by letter dated in May 2006. These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

With respect to the claim for an increased rating for the service-connected PTSD, the RO provided pre-adjudication VCAA notice by letter, dated in July 2005.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  The RO also provided Vazquez-Flores notice in May 2008.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.  

In August 2011, the VA attempted to obtain any outstanding Social Security Administration (SSA) records, but the SSA provided a negative response. In November 2014, the VA again attempted to obtain any outstanding SSA records; the SSA indicated that any records had been destroyed.  Having reviewed the record, the Board concludes that it is reasonably certain that any SSA records pertaining to the Veteran no longer exist and further efforts to attempt to obtain them would be futile.

Additionally, with respect to the Veteran's claim for service connection for residuals of a left thumb injury, the Veteran was afforded VA examinations in January 2003 and October 2012.  With respect to the Veteran's claim for service connection for malaria, the Veteran was afforded VA examinations in June 2006 and October 2012.

With respect to the Veteran's claim for an increased rating for PTSD, the Veteran was afforded VA examinations in September 2005, March 2011, and January 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria. 

As part of the duty to assist, with respect to the issues of entitlement to service connection for bronchitis, residuals of a right thigh/hip injury, residuals of a left thumb injury, malaria, a right foot or ankle disability, a left knee disability, a right shoulder disability; and entitlement to increased ratings for PTSD, degenerative disc disease of the spine, and the right knee disability, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  The Board finds that the Board hearing was sufficiently thorough; during the hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

      Residuals of a Left Thumb Injury

The Veteran is seeking service connection for residuals of a left thumb injury as a result of a bad fall during active duty service.  In a January 2005 submission, the Veteran indicated that this fall occurred during combat in Vietnam and injured several parts of his body.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b).  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A service treatment record dated in April 1971 documents a fall; the Veteran was noted to have multiple abrasions and contusions and a sprain of the right knee. A service treatment record dated in June 1971 noted a small incision for a laceration of the left thumb. It was noted that the Veteran would return for suture removal in July.

The Veteran was afforded a VA examination in January 2003.  On examination, both hands had some mild pain in the various finger joints.  The examiner found no residuals of a small laceration at the left thumb in the military. There was full flexion of the left thumb.  The examiner indicated that a service treatment record dated in June 1971 mentioned the laceration treatment at the left thumb, including suturing. The examiner noted that there were no sequelae of this thumb injury.  The examiner indicated that the laceration of the left thumb in the military was well-healed, with no residuals. He found that there was nothing at present in the left hand which related to the Veteran's service.

The Veteran was afforded another VA examination in October 2012.  The examiner noted a laceration of the left thumb in approximately 1971, which had resolved.  The Veteran reported that he injured his left hand during a fall while on active duty.  The Veteran reported that this injury healed well, and did not cause him any loss of function or discomfort today.  On examination, there was no limitation of motion or evidence of painful motion for the left thumb.  The Veteran did not have any functional loss or functional impairment of the left thumb.  He did not have any tenderness or pain to palpation of the left thumb.  The Veteran did not have any scars on the left thumb.  X-ray imaging of the left hand was normal.  The examiner found that it was less likely as not that the Veteran had any current residuals for the left thumb injury in service, to include any scars.  The examiner explained that the Veteran denied any current residuals of the left thumb injury in service.  The examiner noted that the scar had faded and resolved.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that any residuals of a left thumb injury currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have any current residuals of a left thumb injury, the Board finds that service connection must be denied.

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any residuals of a left thumb injury at any time during the course of the appeal.  While the VA examiners did acknowledge the laceration to the left thumb in service, the VA examination reports are also clear that no actual underlying left thumb pathology, to include scarring, was found.  In this regard, the January 2003 VA examiner found that there were no current sequelae of the left thumb injury in service.  The examiner indicated that the laceration of the left thumb in the military was well-healed, with no residuals. He found that there was nothing at present in the left hand which related to the Veteran's service.  Moreover, the October 2012 VA examiner found that it was less likely as not that the Veteran had any current residuals for the left thumb injury in service, to include any scars.  The examiner noted that the Veteran denied any current residuals of the left thumb injury in service.  The examiner indicated that the scar had faded and resolved.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the injury to the left thumb in service, the weight of the evidence is against a finding that the Veteran had any residuals of a left thumb injury at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

      Residuals of Malaria

The Veteran is seeking service connection for malaria or residuals of malaria.  The Veteran claims that he was noted to have malaria in service, and still experiences bouts of shivers and shakes approximately four to five times a year.

After careful review of the claims file, the Board finds that service connection for residuals of malaria is not warranted. 

The Veteran's service entrance and separation examinations are negative for any malaria residuals.  In a psychiatric evaluation dated in October 1971, it was noted that the Veteran had malaria in service with several mild reoccurrences.  However, there is no testing to confirm a diagnosis of malaria in service or further mention of malaria in the Veteran's service treatment records.

The Veteran was afforded a VA examination June 2006.  The examiner noted that the Veteran recently requested a copy of his service treatment records and found a statement which indicated that he had malaria in service.  The examiner noted that the Veteran then decided that he had had three or four episodes of abnormal symptoms per year since service, which might be construed to be recurring bouts of malaria.  The Veteran described these episodes as lasting about 20 minutes at the maximum, and accompanied by chills, tremors, cold sweats, sometimes vertigo, and pain across his chest.  The Veteran reported that his wife suggested that these episodes sounded like hypoglycemic episodes; however, his blood sugar was normal.  The examiner noted that the Veteran had checked negative recently with normal fasting glucose and normal hemoglobin A1c, and had never had any other findings suggesting diabetes. The examiner indicated that the Veteran had been "extremely indefinite" about any illness characterized as malaria.  The Veteran reported that he was treated, but he did not remember when.  He reported that he was not hospitalized, and was never told what type of malaria he had.  The examiner indicated that since his Vietnam tour, the Veteran has had no hospitalizations for these symptoms and no medical evidence at all.  The examiner noted that the Veteran had been treated at the White City VA Outpatient Clinic for the last eight or nine years, and there were no medical notes referring to malaria.  The examiner noted further that malaria was not one of the listed illnesses on the Veteran's problem list.  The examiner provided that the Veteran's Agent Orange examination in September 1998 did not mention any symptoms which might indicate malaria.

The examiner indicated that at the White City VA Laboratory, the Veteran had mild elevation of liver function test.  The examiner noted that that enzyme had not been repeated again, but the Veteran has had mild intermittent elevation of either SGOT and SGPT since then.  The examiner noted that the Veteran had a normal abdominal ultrasound in September 2004, which showed a normal liver and a borderline enlarged spleen.  The Veteran also had normal hepatic antibodies screens, and was negative for hepatitis C and B.  The examiner indicated that the Veteran's liver function test elevation was most likely due to alcohol use, as these levels have reduced since the Veteran cut back on drinking.

The examiner found that careful review of the Veteran's service treatment records revealed no mention at all of malaria except for a report of psychiatric examination dated in October 1971, which noted malaria in service with several mild reoccurrences in a section under "usual childhood diseases."  The examiner noted that the only other mention of malaria was in an agreement dated in March 1971 to complete a course of chloroquine primaquine.  The impression was "history of malaria of unknown type related to military service."  The examiner explained that these recurring bouts of transient ill-feeling described by the Veteran certainly did not typify a bout of malarial recurrence.  The examiner found that it would be extremely unlikely that the Veteran was still having recurrences at all at this time 30 some years after the original alleged bout.  The examiner noted that the episodes described by the Veteran suggested hypoglycemic symptoms; however, that had not been documented to be the case.  The examiner indicated that since the only report of malaria was contained in a psychiatric examination in October 1971 after the Veteran had been absent without leave from the Marines, one "might doubt that malaria actually occurred."  Nonetheless, the examiner found that it was probably as likely as not that the Veteran was treated for malaria in the service, but that he was never very ill; the type of malaria was never diagnosed; and there probably has been no recurrence of malaria since the Veteran left service.

In a VA treatment record dated in March 2007, the Veteran complained of cough and upper respiratory infection symptoms.  He reported that he was still puzzled by his chest symptoms followed by weakness, and felt this could be a malarial relapse.  Although the physician indicated that this was unlikely, he referred the Veteran for a malarial smear. Laboratory results were negative.

The Veteran was afforded another VA infectious diseases examination in October 2012.  The examiner noted a diagnosis of malaria in approximately 1970.  The examiner noted that the service treatment records showed treatment for malaria during the Veteran's active duty service.  The examiner found that the condition became inactive before the Veteran's release from active duty.  The examiner opined that the Veteran's chest pains (reported on the March 2007 VA treatment note) and reported episodes of fever and chills were not a recurrence of the malaria that he was diagnosed with during active service.  The examiner noted that in March 2007, the Veteran complained of intermittent fever and chills and was found to have an acute upper respiratory infection.  The examiner noted that the provider at that time wanted to be sure that the Veteran was not having a recurrence of malarial symptoms (even though the examiner stated that this was unlikely), and performed a malarial smear lab test.  The examiner indicated that results were negative, and the symptoms soon resolved.  The examiner noted that the Veteran reported that he has not had any further such symptoms in the past few years.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that any residuals of malaria currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have any current residuals of malaria, the Board finds that service connection must be denied.

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any residuals of malaria at any time during the course of the appeal.  While the VA examiners did acknowledge the notation of malaria in service, the VA examination reports are also clear that no actual underlying malarial pathology was found.  In this regard, the June 2006 VA examiner found that it was probably as likely as not that the Veteran was treated for malaria in the service, but he was never very ill; the type of malaria was never diagnosed; and there probably has been no recurrence of malaria since the Veteran left service.  Moreover, the October 2012 VA examiner noted that although the service treatment records showed treatment for malaria during the Veteran's active duty service, the condition became inactive before the Veteran's release from active duty.  The October 2012 examiner opined that the Veteran's chest pains (reported on the March 2007 VA treatment note) and reported episodes of fever and chills were not a recurrence of the malaria that he was diagnosed with during active service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the notation of malaria in service, the weight of the evidence is against a finding that the Veteran had any residuals of malaria at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

IV. Increased Rating for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

      Factual Background

In a VA treatment record dated in June 2004, the Veteran complained of anxiety and unhappiness.  He noted that work was picking up; he indicated that when he was working, he was happy.  There were no destructive ideations noted.  The Veteran had an appropriate affect and an euthymic mood.  His GAF was 65.  The psychiatrist noted that his mood was somewhat improved with less worry.  He explained that this improvement in mood occurred with work and was job-related.  In July 2004, the Veteran reported that he was feeling okay.  He noted some sadness for a friend who died of cancer.  His mood was euthymic and somewhat anxious, but less so than in the past.  His sleep had been adequate.  No destructive ideations were noted.  His GAF was 65.  The psychiatrist concluded that the Veteran's anxiety had lessened.  

In a VA treatment record dated in January 2005, the psychiatrist noted diagnoses of anxiety disorder and mild PTSD.  The Veteran reported being under considerable stress related to a lack of finances to pay his business bills and his wife's recently diagnosed illness.  He reported persistent worry and insomnia.  He noted that PTSD symptoms were present, but they were not the pressing issue, and his depression was mild.  The psychiatrist noted that the Veteran tended to minimize his worry, but his facial features manifested stress.  The psychiatrist noted a chronic problem with sleep.  The Veteran's GAF was 65, and there was no change in his level of functioning.  In April 2005, the Veteran reported that he was under stress.  He denied any destructive ideations.  His GAF was 60.

In his claim for an increased rating for his service-connected PTSD dated in June 2005, the Veteran reported increased problems with anger, obsessive behavior, anxiety, inability to sleep, depression, and nightmares.

In a VA treatment record dated in June 2005, the Veteran indicated that he was trying to change his General Discharge to an Honorable Discharge; he indicated that he was very angry and agitated.  In July 2005, the Veteran reported that he was highly anxious.  He described wanting to isolate and indicated that looking into his war experience triggered many emotions.  The Veteran indicated that he continued to have nightmares and strange dreams, and woke up in cold sweats.  He denied any destructive ideations.  His GAF was 60.  The psychiatrist noted that the Veteran was struggling with anxiety, nightmares, and triggers around the fourth of July.  In August 2005, the Veteran complained of nightmares, restless sleep, and anxiety attacks.  He indicated he was presently stressed due to his mother's illness.  He denied any destructive ideations.  His GAF was 55.  The psychiatrist noted that the Veteran was anxious and dysphoric, with erratic sleep.  In a periodic mental health evaluation in August 2005, the psychiatrist concluded that based on the Veteran's chronic PTSD symptoms, and the effects on his personal life, his 30 percent disability rating appeared "quite low."

On VA examination in September 2005, the Veteran reported that he had been working "less and less" over the last three years to the point of making less than $1,000.00 per year.  The examiner noted that at the time of the last VA examination, the Veteran was documented as having nightmares, intrusive distressing thoughts, multiple triggers, multiple avoidant behaviors, and relationships with immediate family members but not extending beyond a few social contacts outside of the family.  The examiner noted that at the time of the last examination, the Veteran had been able to maintain his own business project merely due to the fact that he worked alone.  The examiner noted that at the time of the last examination, the Veteran reported symptoms of depression, including depressed mood, isolative and withdrawn behavior, decreased motivation, and increased sleep.  The examiner noted that the Veteran was currently reporting increased PTSD symptoms.  Specifically, the Veteran reported an increase in anger and irritability, anxiety, and difficulty with sleep.  He described having a recall of the content of his nightmares at increased intensity as compared to before.  He also described more depression.  He reported the primary change in his social and occupational functioning to be less work over the past three years.  He reported significant financial difficulty due to several deaths in the family.  He reported increased depression and financial stressors from the loss of his mother and stepmother in August 2005.

The Veteran reported that he spent most of his time at home watching television.  He noted that he would go out on "Taco Tuesday" to the local pub to shoot pool.  He indicated that he had two close friends, but noted that most of the people he knew were just acquaintances.  The Veteran reported increased anger.  He described less patience and an increased temper; however, he denied any physical acting out or damage to property.  He reported infrequent verbal outbursts.  The Veteran reported ongoing nightmares, three to five times per week.  He reported that his intrusive distressing thoughts were more vivid.  He denied flashbacks.  He noted that the smell of bad food in his refrigerator reminded him of the rotting bodies in service.  The Veteran indicated that he avoided places with large crowds.  He reported increased difficulty with insomnia.  He also reported hypervigilance.

On examination, his hygiene was clean and his grooming was neat.  He was alert and oriented to person, place, and time.  His mood was reported as being more anxious.  He denied any suicidal or homicidal ideation.  There was no evidence of psychoses.  His concentration and memory were grossly intact, and his insight and judgment were good.  The diagnoses were PTSD and depression.  His GAF was 55.  The examiner noted that the overall picture is one of an individual who self reported only slight changes since his last VA examination for PTSD.  The examiner noted that the Veteran had had less work, but it appeared this was more related to difficulty obtaining jobs.  The examiner noted recent multiple deaths of family members, which had also been emotionally and financially draining.  In sum, the examiner found that the Veteran reported worsening of symptoms, which appeared to be minimal as compared to the last VA examination.  

In a VA treatment record dated in September 2005, the Veteran reported anxiety and major situational problems.  He indicated he was not sleeping well.  The Veteran reported he was despondent and feeling hopeless.  He indicated that he remained in bed and had nightmares about crawling down a waterfall in Southeast Asia.  He denied alcohol use.  He denied destructive ideations.  His GAF was 55.  The psychiatrist noted increased stress and discouragement due to no job and a lack of money.  The psychiatrist noted that the Veteran was beginning to have nightmares of Vietnam, and memories of his Vietnam experiences.  In another treatment record dated in September 2005, the Veteran reported persistent worry and insomnia.  The psychiatrist noted that the Veteran attempted to minimize his feelings, but there was considerable stress in his facial features.  The psychiatrist noted that the Veteran's PTSD symptoms had increased as he pursued VA disability benefits.  He assigned a GAF of 60.  In November 2005, the Veteran noted he was dysphoric, emotional, and depressed.  He indicated that he was very upset about his VA disability claims.  He was anxious, troubled, dysphoric, and worried.  He reported troubled sleep.  He noted minimal patience and poor toleration of frustration.  He denied any destructive ideations.  His GAF was 55.  

In December 2005, the Veteran complained of anxiety and worry.  He noted that he was upset because of the issues related to his PTSD claim result; he indicated his belief that he was not rated high enough.  He reported that he had not worked since November 2005, and had major issues getting his "act together."  The psychiatrist noted that the Veteran was very emotional and appeared overwhelmed.  He noted a very low frustration tolerance and low motivation.  The Veteran was easily disorganized and had problems with sleep.  The Veteran noted he was worrying excessively and had poor concentration.  The Veteran reported reoccurring dreams of Vietnam and hypervigilance.  He noted that his thinking was scattered.  He denied any destructive ideations.  His GAF was 55.  The examiner explained that based on the use of the GAF rating between 50 and 55, the Veteran had serious impairment in his occupational functions and partial impairment in his social functioning.  The examiner noted that the Veteran was presently functioning marginally psychosocially.  The examiner noted that the Veteran was very excitable and easily irritated.  He noted that the Veteran had a low frustration tolerance and significant problems with problem solving.  He found that the Veteran's coping abilities were impaired.

In a VA treatment record dated in June 2006, the Veteran described his recent nightmares.  In August 2006, he reported dysphoria, anxiousness, and waking up with night sweats.  He noted no change in his reality of being out of work.  He noted that he was trying not to let the problems overwhelm him.  He denied any destructive ideations.  His GAF was 55.  The psychiatrist noted that the Veteran was anxious, but had found means of coping with the chronic and persistent stress of not working and limited funds.  In September 2006, the Veteran reported a mixture of anxiety and depression secondary to his chronic financial stress.  Overall, he was in a good mood, but he was also in a grief state with the loss of his dog.  He denied any destructive ideations.  His GAF was 55.  The psychiatrist noted that overall, the Veteran was coping well with his chronic stress.  In November 2006, the Veteran complained of anxiety and worry.  He noted that he and his wife were separated.  He reported panic attacks and verbal assaults.  He noted that his wife believed he was too intense.  He described feeling anger towards the government.  He was irritable, dysphoric, coping poorly, and had a lack of productivity.  He denied any specific plans to harm himself, but he had a desperate quality.  His GAF was 55.  The psychiatrist indicated that the Veteran's psychosocial life was deteriorating, as he and his wife had been separated.  The psychiatrist noted that the Veteran's frustration of being unemployed had increased his verbal outbursts and caused him to feel more dysphoric and helpless.

In his appeal on a VA Form 9 dated in July 2007, the Veteran indicated that he felt he should be rated at least 70 percent disabling for his service-connected PTSD.  He reported suicidal thoughts.  He noted that he had been continuously depressed and probably had at least three panic attacks a week.  He indicated that he had a really hard time controlling his emotions.  He noted that he had been self-employed for several years so he would not have to deal with authority figures or co-workers.  He noted further that for the last two to three years, he had hardly worked at all.  He reported that he barely went out and socialized, and preferred to isolate himself at home.

In a VA treatment record dated in April 2008, the Veteran complained of panic attacks.  He reported increased startle response, avoidance, withdrawal, and nightmares.  He denied any suicidal ideation.  His diagnoses were PTSD, panic disorder, and dysthymic disorder.  His GAF was 59.  The psychiatrist noted that the Veteran continued to have anxiety symptoms related to his PTSD and panic attacks.  In June 2008, the Veteran again complained of panic attacks that lasted no more than 10 minutes.  His GAF was 59.  In August 2008, the Veteran reported that he had been managing his symptoms pretty well.  He noted that his panic attacks were occurring less.  The psychiatrist noted stabilizing symptoms.

In a brief dated in July 2009, the Veteran's representative argued that the Veteran's PTSD should be rated higher than 50 percent.  The representative noted that the Veteran's condition had affected his personal life, social life, and occupation.  The representative noted that the Veteran's thinking had been scattered, and he had suicidal thoughts.

In his Travel Board hearing dated in September 2009, the Veteran testified that he felt he warranted a higher evaluation for his PTSD because he was not capable of working in a workplace environment anymore.  He indicated that he was being treated for his PTSD on a regular basis.

In a VA treatment record dated in December 2009, the Veteran had a negative suicide risk assessment.  He denied suicidal or homicidal ideation.  He reported problems with intrusive memories and nightmares.  He indicated that he was tired and frustrated.  He described more bad dreams; he noted that he was only sleeping two hours a night.  He noted some depression.  He denied delusions.  His thought processes were goal-directed, and his insight and judgment were good.  His memory was intact.  The psychiatrist noted chronic PTSD symptoms.  She indicated that the Veteran had good support with his wife, and was currently looking for work.

In a submission dated in November 2010, the Veteran reported that he was having a lot more difficulty with aggression, anger, confusion, memory loss, and loss of sleep.

In a VA treatment record dated in November 2010, the Veteran reported more panic attacks.

On VA examination in March 2011, the Veteran reported that he was currently living with his second wife of eight years.  He noted they had been together for 18 years.  He reported that his brother died in April 2010, and this had been hard for him.  He noted that he also lost his mother and stepmother in the last few years.  He denied having any biological children.  He reported that he did not have any friends, and no longer socialized.  The Veteran reported that he had lost interest in many of the activities that he used to enjoy.  He denied a history of suicide attempts or violence.  The Veteran reported that he was currently unemployed and had become more isolative.  He indicated that he spent up to 80 percent of his time alone in his room.  He noted that this was affecting his relationship with his wife because he was less communicative and no longer interested in socializing.

On examination, the Veteran's mood was anxious, depressed, and fearful.  His attention was intact, and he was oriented times three.  He did not have any delusions or hallucinations.  His judgment and insight were normal.  The Veteran reported ongoing sleep problems; he described nightmares about Vietnam two to three times per week.  He described the dreams as very vivid.  He noted that he no longer sleeps in the same room as his wife due to him attacking her in his sleep.  The Veteran did not have any inappropriate or obsessive/ritualistic behavior.  He reported ongoing panic attacks, which had increased to six to seven times per week.  He reported frequently feeling anxiety and a sense of foreboding.  The Veteran denied suicidal or homicidal thoughts; however, he noted fleeting suicidal thoughts without any attempts.  He denied any episodes of violence and described his impulse control as fair.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  His recent and immediate memory were mildly impaired.  In this regard, the Veteran reported problems with short-term memory, where he would not remember what happened the day before.  He noted difficulty at work forgetting what he was supposed to do or what tools he would need for a job.  

The examiner noted that the Veteran reported an increase in panic attacks (six to seven times per month).  The examiner noted that the Veteran also had increased feelings of depression, and spent 80 percent of his time alone in his room.  The examiner noted that the Veteran was no longer interested in going out and socializing.  The examiner noted that this was interfering with the Veteran's relationship with his wife because he was less communicative than he used to be.  The examiner noted that the Veteran was unemployed; the Veteran reported that he quit his job due to anxiety and irritability.  The examiner noted that the Veteran described increased anger,  irritability, and anxiety.  The examiner noted that the Veteran described an inability to tolerate being disrespected in front of others.  The examiner noted diagnoses of chronic PTSD, panic disorder with agoraphobia, and dysthymic disorder.  The examiner assigned a GAF of 50, noting unemployment, depression, increase in panic attacks, difficulty sleeping, increase in anger and irritability, and a lack of social support.  The examiner noted that the Veteran had become more isolative.  The examiner found reduced reliability and productivity due to PTSD symptoms.

In a VA examination dated in April 2011, the Veteran indicated that he was no longer working due in part to his difficulty with interpersonal interactions because of his psychiatric issues.

In a VA treatment record dated in June 2011, the psychologist indicated that the Veteran had PTSD, panic, and mild depression.  He was mildly agitated, cooperative, and reasonable.  His grooming was appropriate.  His mood was anxious.  His thought processes were normal and coherent.  He denied any suicidal or homicidal ideations.  His insight and judgment were good.  His memory was intact.  His GAF was 50.

In September 2011, a VA examiner opined that the Veteran's current PTSD symptoms, alone, would not render him unable to obtain or maintain gainful employment.  The examiner noted that the Veteran may be able to work in a job requiring minimal concentration, minimal supervision, and minimal to no contact with co-workers or the general public.  The examiner explained that the Veteran was able to work in his own business on and off for 35 years installing flooring.  The examiner noted further that the Veteran has reported that he is able to work alone.

In a VA treatment record dated in March 2012, the Veteran indicated that he was basically there to "vent."  He indicated that he was not interested in any medication trials, as he continued to grow and use marijuana.  He noted that now that he was fully service-connected, he and his wife planned to move out into the woods away from other humans.  He was mildly agitated, cooperative, and reasonable.  His grooming was appropriate.  His mood was anxious.  His thought processes were normal and coherent.  He denied any suicidal or homicidal ideations.  His insight and judgment were good.  His memory was intact.

In a VA treatment record dated in December 2013, the Veteran scored 21 on the PHQ-9 Depression Scale.  The psychologist indicated that a score of 21 warranted treatment for depression using antidepressant, psychotherapy, and/or a combination of treatment.  The Veteran had a generalized anxiety disorder (GAD-7) score of 18.  The psychologist indicated that a score of 18 was considered clinically significant, meriting active treatment for anxiety.  In treatment records in November and December 2013, the Veteran complained of difficulty sleeping, night sweats, and nightmares.  He reported memories of digging up dead bodies.  He described frustration and a lot of angst.  He indicated that he did not do well in crowds.  He indicated that his memories came in "spurts" about three to four times per week.  He reported a lack of motivation and frustration all the time.  He indicated that some days he felt hopeless.  He noted difficulty falling and staying asleep due to cognitive arousal.  He also described a poor appetite.  The Veteran indicated that he lived with his wife and had a stepson.  He denied having close friends, explaining that he did not have the motivation to work on friendships.  He was alert and attentive, and oriented times three.  He was cooperative and reasonable, with good eye contact and appropriate grooming.  His mood was euthymic and his affect was congruent with his mood.  There was no evidence of psychosis.  His thought process was normal, coherent, and goal-directed.  The Veteran reported suicidal ideation, but denied any intent or plan.  He indicated that he cherished life.  He denied any history of suicide attempt.  His insight and judgment were fair.

As discussed above, in a September 2012 decision, the Board denied the Veteran's claim for an increased disability rating in excess of 50 percent for PTSD with anxiety and depression.  In March 2013, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's September 2012 decision and remanded the appeal for further action consistent with its memorandum decision.  In doing so, the Court found that the Board erred in not adequately addressing the evidence of record, inclusing the Veteran's symptomatology, and how it related to the criteria for a higher schedular rating.  Pursuant to the March 2013 JMR, the Board remanded the claim in September 2013 for a VA examination to assess the current nature and severity of the Veteran's PTSD.  

On VA examination in January 2014, the examiner noted diagnoses of PTSD and persistent depressive disorder (dysthymia) secondary to PTSD.  The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he lived with his wife of 10 years and had no biological children.  The Veteran reported that he did not have any friends and did not currently socialize.  He indicated that he spent the majority of his time at home.  The Veteran reported that he had not worked for approximately seven years because he was no longer physically able to do the work.  He noted that he was receiving individual mental health treatment and was not taking any prescribed medications for his mental health.  The Veteran endorsed the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, circumstantial or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, and neglect of personal appearance and hygiene.  

The examiner noted that the Veteran displayed a dysphoric mood with corresponding affect.  The examiner noted that the Veteran was very talkative, and his speech was tangential and circumstantial.  The examiner assigned a GAF of 50.  The examiner noted that the Veteran's symptoms of PTSD and depression appeared to have increased in severity in the areas of decreased socialization, decreased pleasure in activities, depressed mood, lack of appetite, and decreased energy.  The examiner noted that the Veteran reported that he was afraid to go to sleep at night because he was afraid he was going to die.  He reported that he had been experiencing chest pains that had been attributed to panic attacks and fibromyalgia.  The Veteran indicated he would get anxious when he experienced these chest pains and was uncertain what was actually going on.

In a VA treatment record dated in January 2014, the Veteran was alert and oriented to person, place, date, and purpose of visit.  His reasoning appeared to be intact.  He did not appear to be in distress.  In October 2014, the Veteran reported recurrence of panic attacks.  He reported being in a good marriage and described his wife as his best friend.  The social worker noted that the Veteran seemed depressed.

In a brief dated in May 2015, the Veteran's representative argued that since the Veteran was in receipt of TDIU, due mostly to his PTSD, his inability to obtain and maintain gainful permanent employment is also affected by his PTSD, which requires total occupational impairment to be eligible for the 100 percent rating.  The representative argued that where the Veteran was assigned a TDIU due to his PTSD, the PTSD criteria has been met to assign the 100 percent rating as well.

      Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board has considered the VA treatment records and the September 2005, March 2011, and January 2014 VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD with anxiety and depression on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD with anxiety and depression.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD with anxiety and depression was not quite as severe as noted in the most recent January 2014 VA examination, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD with anxiety and depression pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  During the entire period, the Veteran's PTSD with anxiety and depression has been manifested by symptoms such as nightmares, anxiety, difficulty sleeping, feelings of anger and irritability, panic attacks, depression, concentration and memory problems, occasional suicidal ideation, avoidance and isolation, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  There has been no indication of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Although the January 2014 VA examination noted neglect of personal appearance and hygiene, the totality of the medical evidence does not indicate that the Veteran is unable to perform these tasks, or that he regularly neglects his personal hygiene.  In this regard, VA treatment records throughout the timeframe on appeal have noted that the Veteran was appropriately groomed. Moreover, no mental health professionals have noted any concerns regarding the Veteran's ability to perform activities of daily living. 

The evidence of record indicates that the Veteran has experienced periods of suicidal ideation.  For example, the Veteran admitted to suicidal thoughts in his appeal on a VA Form 9 dated in July 2007; the Veteran noted fleeting suicidal thoughts without any attempts during his March 2011 VA examination; and the Veteran reported suicidal ideation in a November 2013 VA treatment record.  However, the medical evidence of record does not indicate that the Veteran is a persistent danger of harm to himself or others.  In this regard, he has consistently denied a plan or intent to harm himself or others, noting that he "cherished life."  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

Finally, during the appeal period, the reported GAF scores assigned have most often been 50 or 55, suggesting moderate to serious symptoms or moderate to serious impairment in social, occupational, or school functioning.  The Board finds that the repeated GAF scores between 50 and 55, and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate serious symptoms, and the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

The Board finds the totality of the evidence of record indicates that the Veteran had serious impairment in his occupational functions due to his psychological symptoms throughout the appeal period, and total occupational impairment, due at least in part, to his PTSD, beginning in or around March 2011.  See October 2011 rating decision (granting entitlement to TDIU effective March 30, 2011).  In this regard, in his September 2005 VA examination, the examiner noted that the Veteran had been able to maintain his own business project merely due to the fact that he worked alone.  In a VA treatment record dated in December 2005, the Veteran reported that he had not worked since November 2005, and had major issues getting his "act together."  The psychiatrist explained that based on the use of the GAF rating between 50 and 55, the Veteran had serious impairment in his occupational functions.  In his appeal on a VA Form 9 dated in July 2007, the Veteran noted that he had been self-employed for several years so he would not have to deal with authority figures or co-workers.  He noted further that for the last two to three years, he had hardly worked at all.  In his Travel Board hearing dated in September 2009, the Veteran testified that he felt he warranted a higher evaluation for his PTSD because he was not capable of working in a workplace environment anymore.  In his March 2011 VA examination, the Veteran reported that he quit his job due to anxiety and irritability.  In September 2011, a VA examiner opined that the Veteran's current PTSD symptoms, alone, would not render him unable to obtain or maintain gainful employment.  The examiner noted that the Veteran may be able to work in a job requiring minimal concentration, minimal supervision, and minimal-to-no contact with co-workers or the general public.  The examiner explained that the Veteran was able to work in his own business on and off for 35 years installing flooring.  The examiner noted further that the Veteran reported that he was able to work alone.

However, the Board finds that the evidence of record does not indicate that the Veteran also experiences total social impairment due to his PTSD with anxiety and depression.  In this regard, in a December 2005 VA treatment record, a psychiatrist explained that based on the use of the GAF rating between 50 and 55, the Veteran had partial impairment in his social functioning.  Although the evidence of record indicates occasional marital problems, throughout the entire timeframe on appeal, the Veteran has generally sustained a meaningful relationship with his wife.  The Board acknowledges that in a November 2006 treatment record, the Veteran reported that he had separated from his wife due to his PTSD symptomatology.  At this time, the psychiatrist noted that his psychosocial life was deteriorating due to his separation from his wife.  However, this separation appeared to be temporary, and overall, throughout the timeframe on appeal, the psychiatrists have noted that the Veteran received good support from his wife.  

The Board again acknowledges that poor social interaction problems have been noted throughout the appeal period, and have recently appeared to worsen.  In this regard, in his September 2005 VA examination, the Veteran noted that he would go out on "Taco Tuesday" to the local pub to shoot pool.  He indicated that he had two close friends, but most of the people he knew were just acquaintances.  However, the Veteran reported in his more recent March 2011 and January 2014 VA examinations that he did not have any close friends and preferred to spend the majority of his time alone, which had interfered with his relationship with his wife due to communication problems.  Nonetheless, the Board finds that despite some reported difficulties, the Veteran has continued to sustain a meaningful relationship with his wife; therefore, total social impairment is not shown.  Most recently, in a January 2014 VA treatment record, the Veteran reported being in a good marriage and described his wife as his best friend.

For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent rating.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, and the September 2005, March 2011, and January 2014 VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 70 percent. 

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes the evidence of record more closely approximates the criteria for a 70 percent rating for the Veteran's PTSD with anxiety and depression for the entire timeframe on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's PTSD with anxiety and depression has been manifested by symptoms such as nightmares, anxiety, difficulty sleeping, feelings of anger and irritability, panic attacks, depression, concentration and memory problems, occasional suicidal ideation, avoidance and isolation, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board observes that TDIU has been granted, effective March 30, 2011.  However, as will be discussed in more detail below, the issue of entitlement to TDIU prior to March 30, 2011, is being remanded for further development.  As such, that issue is not for consideration here.


ORDER

Entitlement to service connection for residuals of a left thumb injury is denied.

Entitlement to service connection for residuals of malaria is denied.

For the entire period on appeal, a 70 percent rating, but no higher, is warranted for PTSD with anxiety and depression, subject to the regulations governing the payment of monetary benefits.
REMAND

Respiratory Disorder

In the September 2009 hearing, the Veteran testified that the first time he ever had a cold or bronchitis in his life was during boot camp on the rifle range.  He noted that he currently had a diagnosis of chronic obstructive pulmonary disease (COPD) or emphysema, which he stated was the same as bronchitis.  The Veteran attributed his bronchitis to his service because of the very bad cough he developed in boot camp, when he was sent to the infirmary coughing up blood.

The Veteran's service treatment records reveal that his lungs and chest were evaluated as normal on his December 1969 entrance examination.  However, in his report of medical history, the Veteran reported chronic or frequent colds and shortness of breath.  The examiner noted an upper respiratory infection in the past with no problem now, and shortness of breath due to smoking with no heart or lung trouble. Shortly after service, in March 1971, the Veteran complained of wheezing and congestion, noting that he coughed up mucous in the evening. He reported that this had been bothering him since coming into service, for the past 18 months. On examination of the lungs, the right side sounded congested. The Veteran was prescribed Tedral.  X-ray imaging of the chest appeared normal.  The Veteran was provided a Dimetapp Elixir and Cepacol lozenges.  In July 1971, the Veteran complained of a productive cough since December 1969. He noted green and white mucous.  The Veteran was provided Robitussin and Sudafed.  On the Veteran's March 1972 separation examination, his lungs and chest were again evaluated as normal.  

VA treatment records documented respiratory complaints beginning in or around 1999.  In particular, in an October 1999 VA treatment record, the Veteran reported bronchospastic episodes occurring three to four times in the past year, associated with a cough.  He denied a childhood history of asthma.  The assessment was tobacco abuse, ? asthma.  A June 2001 VA treatment record noted a history of recurrent bronchitis/tobacco abuse, and the assessment was acute sinusitis/bronchitis.  A June 2002 VA treatment record also noted subacute bronchitis/sinusitis.

On VA examination in October 2012, the examiner noted a diagnosis of COPD in approximately 2012 and an episode of acute bronchitis in 1971, which had resolved.  The examiner noted that the Veteran reported recurrent episodes over the years.  The examiner found that the Veteran's claimed bronchitis and/or COPD were less likely as not caused by or related to his active military service.  The examiner indicated that the Veteran's treatment records were silent for any chronic or recurrent bronchitis over the years, with the exception of one acute episode in 2001.  The examiner noted that the Veteran reported that seven or eight years ago, he started experiencing occasional asthma-type symptoms with a sudden onset that caused him to feel like he could not breath.  The examiner explained that the Veteran's current symptoms were not consistent with any acute or chronic bronchitis, and were more consistent with a newer onset of an asthma-type condition.  The examiner indicated that the current pulmonary function testing showed minimal obstructive airways disease.  The examiner noted that the Veteran had been a smoker from his teenage years, and continued to smoke today.  

The Board finds this opinion to be inadequate.  First, the respiratory diagnoses provided were unclear.  In this regard, the examiner diagnosed COPD and an acute episode of bronchitis in 1971, which had resolved.  However, the examiner then found that the Veteran's current symptoms were more consistent with a newer onset of an asthma-type condition.  The examiner did not indicate what asthma-type condition the Veteran had, or provide an opinion with respect to this newly diagnosed condition.  Moreover, the examiner noted that a chest x-ray revealed an "area of interest" involving the lateral segment of the right middle lobe, which required further observation.  On remand, the examiner should clarify all of the Veteran's current respiratory diagnoses.

Next, the evidence reveals that the Veteran had complaints of recurrent or ongoing upper respiratory problems upon entry into service, and in two service treatment records, he indicated that these problems had been bothering him since the beginning of service.  Significantly, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  As the Veteran had complaints of chronic or frequent colds and shortness of breath upon entrance into service, the Board observes that an opinion should be obtained regarding whether any currently diagnosed respiratory condition pre-existed service, and if so, whether it was aggravated by service.  

Right Hip

The Veteran contends that he injured his right hip following a bad fall in service.  A service treatment record dated in April 1971 documents a fall; the Veteran was noted to have multiple abrasions and contusions and a sprain of the right knee.  However, there is no treatment for a right hip injury following this fall.  In a January 2005 submission, the Veteran indicated that this fall occurred during combat in Vietnam and injured several parts of his body.  He explained that he did not recall if he complained about all of the injuries due to the fact that he was under combat conditions and he "just went back out and did my job."  In his September 2009 Board hearing, the Veteran clarified that he was seeking service connection for a right hip disability, not a right thigh disability.

In a VA examination dated in January 2003, hip x-rays were normal; the diagnosis was chronic trochanteric bursitis at the right hip.  The right thigh was evaluated as normal.  The examiner noted that he could not find any comments about the right hip or thigh being treated in service.  The examiner opined that most of the Veteran's right hip difficulties have gradually developed since service.  However, the examiner found that the Veteran probably had at least some difficulty with the right hip in service.  He attributed 30 percent of the present right hip difficulty to a continuation of military problems.

On VA examination in October 2012, the examiner noted a diagnosis of trochanter bursitis, right hip, resolving.  The examiner opined that the Veteran's right thigh/hip condition was not a separate and distinct condition or disability from the recently diagnosed fibromyalgia.  The examiner explained that treatment records showed that the Veteran experienced an exacerbation of his right hip pain resulting from a fall during a fishing trip, but the Veteran insisted that the right hip pain actually started several months prior to that fall.  The examiner noted that treatment records were silent for any right hip condition prior to the host of muscle and joint pains experienced by this Veteran that eventually led to his fibromyalgia diagnosis.  The examiner noted further that current imaging actually revealed minimal degenerative changes on the left hip, but none on the right.  The examiner found that the Veteran's right hip complaints were most consistent with fibromyalgia pain that had been exacerbated by the fall while fishing.

The Board finds this opinion to be inadequate.  Although the examiner attributed the Veteran's right hip complaints to his service-connected fibromyalgia pain, the examiner failed to account for the Veteran's separate diagnosis of trochanter bursitis in January 2003.  Moreover, although the examiner noted that treatment records were silent for any right hip condition prior to the host of muscle and joint pains experienced by this Veteran that eventually led to his fibromyalgia diagnosis, the examiner did not address the Veteran's contention that he injured his right hip following a fall in service.  In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of any currently diagnosed right hip disability, to include trochanteric bursitis of the right hip.  

Finally, as the Veteran has claimed that he incurred his right hip disability due to an injury during his combat service in Vietnam, the combat presumption is triggered, and the examiner should not rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the claimant's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).



Right Foot/Ankle

The Veteran contends that he injured his right foot/ankle following a bad fall in service, and he has had problems with it ever since.  In a service treatment record dated in January 1971, the Veteran complained of pain in the right heel for the past several weeks.  The impression was Achilles tendonitis.  In February 1971, the Veteran complained of pain in the right heel for the past five weeks, worse with dorsiflexion of the foot.  He provided a vague history of trauma to the right heel.  It was noted that this was diagnosed in the past as Achilles tendonitis.  Following examination, the impression was "bursa over tendo-achilles."  The Veteran was allowed to return to full duty.  Another service treatment record dated in April 1971 documented a fall; the Veteran was noted to have multiple abrasions and contusions and a sprain of the right knee.  In a January 2005 submission, the Veteran indicated that this fall occurred during combat in Vietnam and injured several parts of his body.  He explained that he did not recall if he complained about all of the injuries due to the fact that he was under combat conditions and he "just went back out and did my job."  In his September 2009 Board hearing, the Veteran clarified that his various complaints regarding a right heel/foot/ankle disability all involved the same injury in service from the fall.

In VA examinations dated in January 2003 and July 2004, the Veteran reported that he was injured in service following a fall; he noted various injuries to his right lower extremity.  He noted that he was okay during basic training, except for some bilateral Achilles tendonitis.  He reported that one year following discharge, he thought there may have been some right ankle discomfort that had continued since.  He reported pain at either the right heel or mid-foot since service.  On examination, range of motion of the right foot and ankle were normal; however, the Veteran reported mild pain with motion and tenderness on all surfaces of the right ankle.  The lateral ankle ligaments were somewhat deficient.  X-ray imaging of the right ankle, foot, and heel was normal, except for asymptomatic mild degenerative arthritis at the MP joint of the big toe.  

The examiner diagnosed chronic synovitis of the right ankle, secondary to easy spraining, secondary to ligament laxity.  The examiner noted the treatment records for the right heel in service, but indicated that he could not find anything regarding the right ankle.  The examiner opined that most of the Veteran's right ankle difficulties had gradually developed since service.  However, the examiner found that the Veteran probably had at least some difficulty with the right ankle in service.  He attributed 30 percent of the present right ankle difficulty to a continuation of military problems.  The examiner noted that the right heel had pain and tenderness in the military; however, these symptoms gradually improved, and the Veteran last experienced right heel symptoms ten years ago.  The examiner found that the Veteran's right mid-foot pain was not related to the heel injury in service.  

On VA examination in April 2005, the examiner noted that the pain the Veteran described in the right foot area was almost entirely at the right ankle.  The examiner noted pain and instability in the right ankle, with normal x-rays.  He noted his earlier diagnosis of chronic synovitis secondary to easy spraining secondary to ligament laxity.  The examiner noted further that the Veteran had many signs and symptoms of fibromyalgia. The examiner found that based on the history and current examination, it was reasonable to say that the Veteran's right ankle symptoms were a continuation of difficulties in service.  However, he indicated that there was a lack of paperwork in the file to substantiate such a relationship.

Pursuant to a Board remand, the Veteran was afforded a VA examination in October 2012.  The examiner noted a diagnosis of acute tendonitis in the right ankle in approximately 1971.  The examiner noted that the Veteran experienced acute right ankle pain in service, sought treatment, and was found to have acute Achilles tendonitis.  The examiner noted that the service treatment records indicated that this condition soon resolved, and the Veteran was returned to full, unrestricted duty.  The examiner noted that the Veteran's treatment records fell silent for nearly three decades for any continued right ankle problems; however, the Veteran reported occasional right ankle sprains during these 30 years.  The examiner found that the Veteran's right ankle condition was not a separate and distinct condition from his recently diagnosed fibromyalgia.  The examiner noted that the Veteran began complaining of right ankle and foot pain in 2004, in conjunction with a host of other joint and muscle pains.  The examiner found that the timing of the Veteran's complaints of right ankle pain were consistent with his subsequent diagnosis of fibromyalgia. The examiner explained that the acute nature of the original ankle strain in 1971; the fact that the Veteran returned to full unrestricted duty afterwards; and the silence in the treatment records for any other right ankle complaints, do not support that his ankle condition is a separate disability.

The Board finds this opinion to be inadequate.  Although the examiner attributed the Veteran's right ankle complaints to his service-connected fibromyalgia pain, the examiner failed to account for the Veteran's separate diagnosis of chronic synovitis of the right ankle in January 2003, July 2004, and April 2005.  Moreover, although the examiner noted that treatment records were silent for any right ankle or foot condition prior to the host of muscle and joint pains experienced by this Veteran that eventually led to his fibromyalgia diagnosis, the examiner did not adequately address the Veteran's contention that he injured his right foot/ankle following a fall in service, and had experienced continued right mid-foot/ankle pain since service.  In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of any currently diagnosed right foot or ankle disability, to include chronic synovitis of the right ankle.  

Finally, as the Veteran has claimed that he incurred his right ankle disability due to an injury during his combat service in Vietnam, the combat presumption is triggered, and the examiner should not rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the claimant's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

Left Knee

The Veteran has claimed entitlement to service connection for a left knee disability, as secondary to his service-connected right knee disability.  Specifically, he claims that due to overcompensating for his right knee, he is now having problems with his left knee.  The Veteran has not contended that his left knee disability is directly related to his service.

In a VA examination dated in April 2005, the examiner noted a history of pain in the left knee of the past several years. The examiner diagnosed the continued symptoms as chronic synovitis plus symptomatic patellar chondromalacia.  The examiner opined that the Veteran would have developed left knee problems even without the right knee difficulty.  The examiner found that the left knee disability was not caused by the right knee.  The examiner found further that the left knee disability was not caused by service, as it only developed a few years earlier.

In a submission dated in November 2005, M. M., a chiropractic physician, noted a medial meniscus of the left knee; he opined that the Veteran's current condition was the result of trauma in service.  He explained that this injury was directly related to a fall in the military, and although the symptoms may have been delayed from the initial injury, his compensating, trying to favor one knee versus the other and take pressure off his hip, had been the contributing factor to his current status.  M. M. opined that the medial meniscus of the left knee was a result of military injuries, as the Veteran has had to compensate for the fall and injuries to his right knee in a compensatory pattern.  In a submission dated in December 2005, M. M. indicated that the Veteran had been experiencing pressure and left medial meniscus knee pain related to and as a result of compensating for pain in his low back and right leg.  

In a VA examination in October 2012, the examiner noted diagnoses of synovitis and chondromalacia of the left knee.  The examiner noted complaints of left knee pain beginning in the past 10 years.  The examiner found that the Veteran's left knee pain was not a separate and distinct condition or disability from the recently diagnosed fibromyalgia, as treatment records showed that the Veteran began complaining of left knee pain about the same time as the host of other joint and muscle pains that led to his diagnosis of fibromyalgia.  The examiner noted that current imaging showed a normal left knee.

The Board finds these opinions to be inadequate.  Although the October 2012 examiner attributed the Veteran's left knee complaints to his service-connected fibromyalgia pain, the examiner failed to account for the Veteran's separate diagnoses of synovitis and chondromalacia of the left knee in April and November 2005.  Moreover, although the April 2005 examiner found that the left knee disability was not caused by the right knee disability, the examiner failed to address whether the left knee disability could have been aggravated by the service-connected right knee disability.  In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of any currently diagnosed left knee disability, to include chronic synovitis and chondromalacia, to specifically include whether any currently diagnosed left knee disability was caused or aggravated by any of his service-connected disabilities, to include his right knee disability.

Right Shoulder

The Veteran contends that he injured his right shoulder following a bad fall in service.  A service treatment record dated in April 1971 documents a fall; the Veteran was noted to have multiple abrasions and contusions and a sprain of the right knee.  However, there is no treatment for a right shoulder injury following this fall, or at any time during service.  In a January 2005 submission, the Veteran indicated that this fall occurred during combat in Vietnam and injured several parts of his body.  He explained that he did not recall if he complained about all of the injuries due to the fact that he was under combat conditions and he "just went back out and did my job."  

In a VA examination dated in April 2005, the examiner noted that the right shoulder had a history of injury and pain in military per the Veteran's reports.  The examiner noted that the Veteran reported that symptoms had continued since, and became quite bothersome by the 1980's.  The examiner diagnosed a chronic muscular
strain, chronic synovitis, and chronic rotator cuff impingement and tendonitis.  The examiner noted the Veteran's reported history that his right shoulder difficulty started in military, but he noted a lack of documentation to support the Veteran's contentions.  The examiner also noted the Veteran's reported history of continued right shoulder symptoms since service.  The examiner found that based on the history and today's examination, it was reasonable to say that the right shoulder symptoms were a continuation of the difficulties in service.  However, the examiner noted that the Regional Office would still need to find enough documentation to substantiate that there was a relationship.

In a submission dated in November 2005, M. M., a chiropractic physician,  noted a right rotator cuff sprain/strain; he opined that the Veteran's current condition was the result of trauma in service.  He explained that this injury was directly related to a fall in the military, and although the symptoms may have been delayed from the initial injury, his compensating, trying to favor one knee versus the other and take pressure off his hip, had been the contributing factor to his current status.  

On VA examination in October 2012, the examiner noted diagnoses of a chronic shoulder strain, rotator cuff impingement, and tendonitis in approximately 2004.  The examiner noted that the service treatment records were silent for any right shoulder injury during active service.  The examiner noted that treatment records showed that the Veteran started complaining of right shoulder pain in approximately 2004, and had subsequently been diagnosed with chronic shoulder strain, rotator cuff impingement, and tendonitis.  The examiner noted that the Veteran attributed this condition to the fall he experienced in approximately 1971 on active duty, but again indicated that the records were silent for any such injury, or any complaints of right shoulder pain for decades after that fall.  

The October 2012 examiner found that the Veteran's right shoulder condition was a separate and distinct condition or disability from the recently diagnosed fibromyalgia.  The examiner explained that the examination findings included specific test findings indicating a rotator cuff strain or tear, which were not found on the fibromyalgia examination. The examiner noted that the Veteran's history was also consistent with such an injury.  The examiner opined that the Veteran's current right shoulder condition was less likely as not cause by or related to his active military service, noting that the record was silent for any right shoulder injury during his active military service. The examiner additionally noted that it had been approximately 30 years after his service before there are any recorded complaints of right shoulder pain.  The examiner noted that the Veteran worked on and off for 35 years as a flooring installer, and this type of work involved lifting and carrying, stretching, reaching, and many other functions that were likely to cause such shoulder problems.

The Board finds this opinion to be inadequate because the October 2012 examiner appeared to rely, at least in part, on the lack of documentation of a right shoulder injury in service in finding that the Veteran's currently diagnosed right shoulder disabilities were not related to his active duty service.  In this regard, as the Veteran has claimed that he incurred his right shoulder disability due to an injury during his combat service in Vietnam, the combat presumption is triggered, and the examiner should not rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the claimant's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of any currently diagnosed right shoulder disability.  

PCT

The Veteran contends his skin disorder, diagnosed as PCT, is attributable to Agent Orange and/or other herbicide exposure in the Vietnam War.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  PCT (porphyria cutanea tarda) is a disease associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant presumptive service connection, PCT must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange. McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii). 

Service treatment records show that in November 1971, the Veteran complained of a rash of the anterior upper body.  Physical examination revealed white splotches.  In a subsequent record dated the same month, the Veteran complained of itching on the upper left arm; he claimed this was caused by a "fungus" he picked up in Vietnam.  The impression was tinea versicolor for the past four months.  

In April 2005, the Veteran was afforded a VA skin examination for a separate skin claim for his basal cell carcinoma.  Aside from the diagnosed basal cell carcinoma, the examiner noted that the Veteran had a number of other skin problems which had been somewhat bothersome.  The Veteran reported that while in Vietnam, he developed a chronic sore on his left hand and ankle following scuffing the skin off on a rock.  He noted that both of these sores healed within a week of returning from overseas.  The Veteran reported that he also had severe tinea pedis, by description, which he described as a jungle rot that healed following return to the United States.  He also reported that toward the end of his tour of duty in Vietnam, he noticed a number of white or depigmented areas over the forearms.  He indicated that these were not irritated, nor did they follow the appearance of a rash. He indicated that these white spots were itchy from time to time, but were otherwise asymptomatic.  The Veteran reported that he was seen in 1973 or 1974 following discharge by the Wadsworth VA and given cortisone, which helped the lesions to start healing.  He indicated that he has been told that he had tinea versicolor or a fungus-type of infection of the skin.  The Veteran reported that he also developed an irritated area on the dorsum of his penis about nine or ten months ago, and was diagnosed in the clinic as having balanitis.  On examination, the examiner did not find any rashes suggestive of chloracne or PCT.

Post-service treatment records revealed a diagnosis of porphyria cutanea tarda, or PCT, in December 2009.  

Based on the above, the Board feels that the Veteran should be afforded a VA examination to address his claim for a skin condition as due to exposure to herbicides (Agent Orange) in Vietnam.  Specifically, in light of the complaints of skin problems in service; the Veteran's competent reports of skin problems since service; a current porphyria cutanea tarda diagnosis; as well as his presumed exposure to herbicides during service, the Board concludes that a VA examination is necessary to decide this claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Board observes that the Veteran claimed in his April 2005 VA examination that he was seen in 1973 or 1974 following discharge by the Wadsworth VA and given cortisone for his skin disorder.  The VA treatment records located in the file begin in 1998; there are no VA treatment records dated back to the 1970's, to include any records from the Wadsworth VA from 1973 or 1974.  Prior to any examination, with the Veteran's assistance, the AOJ should take appropriate steps to attempt to obtain any outstanding records of pertinent VA treatment, to include any records from the Wadsworth VA from 1973 and 1974 pertaining to treatment for the Veteran's claimed skin disorder.  

Increased Rating Claims

With respect to the claim for a rating in excess of 10 percent for degenerative disc disease at L5-S1, the Board observes that the Veteran was last provided a VA examination in October 2012.  This examination revealed a positive straight leg raise on the right and decreased sensation to light tough in the lower right extremity.  However, the examiner indicated that radicular symptoms were not present.  A VA MRI of the spine dated in November 2012 revealed a right L4-L5 HNP encroaching on the L5 nerve root.  It was noted that the Veteran may need a discectomy.  Moreover, in a VA treatment record dated in January 2015, the Veteran reported ongoing radicular symptoms in a sciatic nerve distribution, mostly on the right.  The treating physician noted that a 2012 MRI revealed herniation; he indicated that the Veteran may want to consider a nerve conduction study.  In light of the evidence suggesting that the Veteran's lumbar spine disability may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his service-connected degenerative disc disease at L5-S1.

Additionally, the Board observes that a review of the October 2012 VA examination shows the Veteran's low back flexion began manifesting pain at 60 degrees.  The Veteran informed the examiner that during flare-ups, he experienced an additional loss of motion.  The rating schedule for the back notes that a 10 percent rating is for application when flexion is greater than 60 degrees, but not greater than 85 degrees.  A higher evaluation of 20 percent is for application when flexion is greater than 30 degrees, but not greater than 60 degrees.  As pointed out by the Veteran's representative in a December 2015 brief, the 60 degree mark is discussed for both levels of evaluation.  In light of the foregoing, the AOJ should consider whether any functional impairment caused by the Veteran's painful motion would warrant the assignment of a 20 percent rating  at the least based on limitation of motion.

Finally, pursuant to the rating schedule, associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  See General Rating Formula for Disease and Injuries of the Spine, Note (1).  Accordingly, the AOJ should consider whether separate evaluations are warranted for radiculopathy.

With respect to the claim for a rating in excess of 10 percent for right knee synovitis, the Board observes that the Veteran was last afforded a VA examination in October 2012.  In a brief dated in December 2015, the Veteran's representative argued that the October 2012 evaluation failed to consider the level of impairment during the reported flare-ups when the Veteran can hardly move the knee.  Specifically, during the October 2012 examination, the Veteran reported that for about two to three days every month, his right knee would swell and hurt; he indicated that he could not move his right knee during these flare-ups.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  

The Board observes that the October 2012 VA examiner did not adequately address the Mitchell or DeLuca requirements.  In light of the foregoing, a new VA examination is necessary to clarify the current severity of the service-connected right knee synovitis.

TDIU prior to March 30, 2011

With respect to the claim for entitlement to TDIU prior to March 30, 2011, the Board concludes that further development and adjudication of the Veteran's claims for increased ratings for his service-connected back and right knee disabilities may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  Additionally, the Board notes that the AOJ should take into consideration any changes in the Veteran's schedular ratings, to include the grant of an increased rating for his service-connected PTSD herein, when readjudicating the issue of entitlement to TDIU prior to March 30, 2011.

Spouse as Dependent

In an April 2015 notification, the AOJ indicated that because the Veteran did not reply to a letter dated in November 2014 informing the Veteran that it would reduce his benefits if he did not return a form confirming that he still had an eligible dependent, it had stopped the additional benefits he was receiving for his spouse, from the last date the Veteran verified her as a dependent.  In a submission dated in April 2015, the Veteran expressed disagreement with the April 8, 2015, decision, which stopped the additional benefits the Veteran was receiving for his spouse.  As the Veteran has not been issued a Statement of the Case with respect to this issue, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers, to include records from the Wadsworth VA dated in 1973 or 1974 pertaining to the Veteran's skin disorder.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   The AOJ should schedule the Veteran for a VA 
	respiratory examination to determine the nature 
	and etiology of any currently diagnosed respiratory 
	disorder (claimed as bronchitis and COPD).  All
   necessary tests and studies should be accomplished 
   and all complaints and clinical manifestations should 
   be reported in detail.  The entire claims file, including 
   a copy of this remand, should be reviewed in 
   conjunction with the above evaluation.  The examiner 
   should:

(a) Identify any currently diagnosed chronic respiratory disorder, to specifically include bronchitis, COPD, or asthma.

(b) Indicate whether any diagnosed respiratory disorder clearly and unmistakably pre-existed the Veteran's entrance into service (i.e., whether it is undebatable that the disability pre-existed service); and, if so (c) Indicate whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression).

(d) If the examiner determines that the claimed respiratory disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains unrebutted), he or she should opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed respiratory disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

In providing the requested opinions, the examiner should note and address the Veteran's complaints of chronic and frequent colds and shortness of breath upon entrance into service. The examiner should also note and address the Veteran's respiratory complaints during service.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

3.  The AOJ should schedule the Veteran for a VA 
	examination to determine the nature and etiology of 
	any currently diagnosed right hip disability.  All 
	necessary tests and studies should be accomplished 
   and all complaints and clinical manifestations should 
   be reported in detail.  The entire claims file, including 
   a copy of this remand, should be reviewed in 
   conjunction with the above evaluation.  The examiner 
   should:
   
(a) Identify any currently diagnosed right hip disability, apart from the recently diagnosed fibromyalgia, to include chronic trochanteric bursitis.

(b) Determine whether it is at least as likely as not (50 percent probability) that any currently diagnosed right hip disability was caused by, or is otherwise related to, the Veteran's active duty service.

			The examiner cannot rely on the absence of any 
			service treatment records concerning the right 
			hip in rendering his/her opinions.  As the 
			Veteran was in combat, it is presumed that he 
			experienced a right hip injury following a fall 
			in service.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

4.  The AOJ should schedule the Veteran for a VA 
	examination to determine the nature and etiology of 
	any currently diagnosed right foot or ankle
   disability.  All necessary tests and studies should be 
   accomplished and all complaints and clinical 
   manifestations should be reported in detail.  The entire 
   claims file, including a copy of this remand, should be 
   reviewed in conjunction with the above evaluation.  
   The examiner should:
   
(a) Identify any currently diagnosed right foot or ankle disability, apart from the recently diagnosed fibromyalgia, to include chronic synovitis of the right ankle.

(b) Determine whether it is at least as likely as not (50 percent probability) that any currently diagnosed right foot or ankle disability was caused by, or is otherwise related to, the Veteran's active duty service.

			The examiner cannot rely on the absence of any 
			service treatment records concerning the right 
			foot/ankle in rendering his/her opinions.  As the 
			Veteran was in combat, it is presumed that he 
			experienced a right foot/ankle injury following 
			a fall in service.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

5.  The AOJ should schedule the Veteran for a VA 
	examination to determine the nature and etiology of 
	any currently diagnosed left knee disability.  All 
	necessary tests and studies should be accomplished 
	and all complaints and clinical manifestations should 
	be reported in detail.  The entire claims file, including 
	a copy of this remand, should be reviewed in 
	conjunction with the above evaluation.  The examiner 
	should:
   
(a) Identify any currently diagnosed left knee disability, apart from the recently diagnosed fibromyalgia, to include chronic synovitis and chondromalacia of the left knee.

(b) Determine whether it is at least as likely as not (50 percent probability) that any currently diagnosed left knee disability was caused 
or aggravated by any service-connected disability, to include overuse of the 
left knee to compensate for the service-connected right knee disability.

The examiner should note and address the opinion from Dr. M. M., who found that the Veteran had been experiencing pressure and left medial meniscus knee pain related to and as a result of compensating for pain in his service-connected low back and right leg.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

6.  The AOJ should schedule the Veteran for a VA 
	examination to determine the nature and etiology of 
	any currently diagnosed right shoulder disability.  All 
	necessary tests and studies should be accomplished 
   and all complaints and clinical manifestations should 
   be reported in detail.  The entire claims file, including 
   a copy of this remand, should be reviewed in 
   conjunction with the above evaluation.  The examiner 
   should:

(a) Determine whether it is at least as likely as not (50 percent probability) that any of the currently diagnosed right shoulder disabilities (chronic shoulder strain, rotator cuff impingement, and tendonitis) were caused by, or are otherwise related to, the Veteran's active duty service, to include the fall in service.

			The examiner cannot rely on the absence of any 
			service treatment records concerning the right 
			shoulder in rendering his/her opinions.  As the 
			Veteran was in combat, it is presumed that he 
			experienced a right shoulder injury following a 
			fall in service.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

7.  The AOJ should schedule the Veteran for a VA 
	examination to determine the nature and etiology of 
	his claimed skin disorder.  All necessary tests and
   studies should be accomplished and all complaints
   and clinical manifestations should be reported in 
   detail.  The entire claims file, including a copy of this 
   remand, should be reviewed in conjunction with the 
   above evaluation.  The examiner should:
   
(a) Identify all skin-related disorders.  Confirm if the Veteran has porphyria cutanea tarda (PCT).

(b) For each skin disorder found, to include PCT, provide an opinion as to whether it is at least as likely as not (50 percent probability) that any skin disorder had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, to include herbicide exposure.

			For the purposes of this opinion, the examiner 
			should presume that the Veteran was exposed 
			to herbicides during his combat service in 
			Vietnam.

			(c) If porphyria cutanea tarda is diagnosed, 
			indicate whether it is at least as likely as not 
			(50 percent probability) that it became manifest 
			to a compensable degree by April 1973 (within 
			a year of separation from service).

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

8.  Then, the AOJ should schedule the Veteran for a VA spine examination with an appropriate examiner to determine the nature and severity of his service-connected degenerative disc disease at L5-S1.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

	The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  All relevant tests and studies should be undertaken.

	The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  The examiner should also identify any objective evidence of pain, weakness, excess fatigability, and functional loss.

	The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

	The examiner should discuss any neurological abnormalities, to include erectile dysfunction, bowel/bladder impairment, and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected lumbar spine disability.  The examiner should specifically state whether the Veteran has a current diagnosis of lumbar radiculopathy, and if so, indicate the severity.
	The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  

A rationale should accompany any opinion provided.

9.  The AOJ should schedule the Veteran for an
   appropriate VA examination to determine the current 
   nature and severity of his service-connected right knee
   disability.  The claims folder, including a copy of this 
   remand, must be made available to the examiner for 
   review.  All relevant tests and studies should be 
   undertaken.  The examiner is to provide a detailed 
   review of the Veteran's pertinent medical history, 
   current complaints, and the nature and extent of his 
   service-connected right knee disability.
   
The examination report must include ranges of motion of the right knee, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the bilateral knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A complete rationale should accompany any opinion provided.

10.  A Statement of the Case should be issued for the 
	 claim of entitlement to recognition of the Veteran's 
	 spouse as a dependent.  The Veteran is advised that 
	 the Board will only exercise appellate jurisdiction 
	 over his claim if he perfects a timely appeal.

11.  After completing the above development, and any 
	 other development deemed necessary, readjudicte the 
	 issues on appeal.  If any benefit sought on appeal 
	 remains denied, issue an additional Supplemental 
	 Statement of the Case, and provide the Veteran and 
	 his representative sufficient time in which to respond.  
	 Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


